Citation Nr: 1017985	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-243 09A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
bilateral knee strain and bilateral pes planus disabilities.

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected 
bilateral knee strain and bilateral pes planus disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1962 to 
March 1970, including service in Vietnam.  He was awarded a 
Purple Heart medal during his service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Boise, Idaho Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's claims for 
service connection for a low back disorder and a bilateral 
hip disorder.

The Veteran testified before the undersigned at an August 
2009 RO (Travel Board) hearing.  A copy of that hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  Id. at 83.  The 
threshold for finding a link between current disability and 
service is low.  Id.; see also Locklear v. Nicholson, 20 Vet. 
App. 410 (2006).

The Veteran contends that his current low back disorder and 
bilateral hip disorder were either caused by his in-service 
blast injury or caused by his service-connected bilateral 
knee and bilateral pes planus disabilities.  Service 
treatment records confirm that he was wounded by enemy fire 
while loading supplies in Saigon in June 1968 and reflect 
complaints of back pain in May 1962 as well as in July 1962.  
During his August 2009 hearing, the Veteran testified that he 
experienced back and hip pain since approximately 1972.  A VA 
orthopedic examination is required to determine whether the 
Veteran's purported low back disorder and bilateral hip 
disorders are related to his service or to his service-
connected disabilities.

In addition, the Veteran testified during his August 2009 
hearing that he occasionally received treatment for his back 
condition from a private chiropractor.  The Board notes that 
the Veteran had previously stated in his April 2007 notice of 
disagreement (NOD) that he had received treatment for the 
claimed conditions from a private chiropractor that was no 
longer practicing medicine.  The identities and contact 
information for these private chiropractors were not provided 
by the Veteran.  As these treatment private records have been 
identified as pertinent to the Veteran's claim, they must be 
obtained.  38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
Veteran and ask him to provide the 
identity and contact information for 
the private chiropractor(s) for which 
he underwent treatment for his 
claimed low back and bilateral hip 
disorders, as indicated in his April 
2007 NOD and August 2009 hearing 
testimony.

Once a response has been received 
from the Veteran, the RO/AMC should 
obtain that the Veteran's complete 
private treatment records from the 
private chiropractor(s).

All efforts to obtain these records 
should be documented in the claims 
file.  If these records are 
unavailable, this should also be 
documented in the claims file.

The Veteran is advised that to obtain 
these records, it will be necessary 
for him to provide written 
authorization to VA.

2.  Following the completion of the 
above-listed development, the RO/AMC 
should schedule the Veteran for a VA 
orthopedic examination to determine 
whether his purported bilateral hip 
and low back disorders are related to 
service.  All indicated diagnostic 
testing should be completed.  

The claims file including a copy of 
this remand must be made available 
to, and be reviewed by, the examiner 
conducting the examination.  The 
examiner should note such review in 
the examination report or in an 
addendum.

After the examination, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not (50 percent probability or more) 
that any current low back disorder or 
bilateral hip disorder had its onset 
in service or is otherwise related to 
a disease or injury in service.  The 
examiner should also provide an 
opinion as to whether it is at least 
as likely as not that any such 
current condition is related to the 
Veteran's service-connected bilateral 
knee or bilateral pes planus 
disorders.

The examiner should provide a 
rationale for this opinion.  

The examiner is advised that the 
Veteran is competent to report 
injuries and symptoms and that the 
Veteran's reports must be considered 
in formulating the opinion.

The Veteran is notified that this 
orthopedic examination is necessary 
to evaluate whether he is entitled to 
service connection for his claimed 
low back disorder and bilateral hip 
disorder.  The consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).

3.  The agency of original 
jurisdiction (AOJ) should review the 
examination reports to insure that 
they contain all findings and 
opinions requested in this remand.

4.  If any benefit for which an 
appeal has been perfected remains 
denied, the AOJ should issue a 
supplemental statement of the case 
and return the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


